DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 17 are allowable. The restriction requirement of between groups and between species, as set forth in the Office action mailed on 08/21/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the group or species is fully withdrawn. Claims 2, 3, 6, 7, 8, 9, 10, 19, 20, directed to non-elected groups or species are no longer withdrawn from further consideration because they  require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, whether alone or in combination does not expressly teach a process kit for a substrate processing chamber comprising an edge ring with first and second components movable with a gap therebetween (which is indicated in the Specification of 237), an adjustable tuning ring positioned beneath the edge ring having an upper surface and a lower surface, the adjustable tuning ring positioned beneath the edge ring, the adjustable tuning ring having an upper surface and a lower surface, the upper surface of the adjustable tuning ring comprising a lower alignment coupling, the upper surface of the adjustable tuning ring is configured to contact the lower surface of the second ring component, and the lower alignment coupling of the adjustable tuning ring is configured to mate with the upper alignment coupling of the second ring component to form an interface; a second gap (which is indicated in the Specification as the gap of 253) disposed between the upper surface of the adjustable tuning ring and the lower surface of the second ring component and disposed between the lower alignment coupling of the adjustable tuning ring and the upper alignment coupling of the second ring component; an actuating mechanism configured to actuate the adjustable tuning ring to vary the gap between the first ring component and the second ring component, and a cover ring partially adjacent to and at least partially underneath a portion of the second ring component and completely radially outward for the first ring component and the adjustable tuning ring.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716